   Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 1 of 15 PageID #:1546




                                   IN THE
                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
______________________________________________________________________________

NORMAN JOHNSON, R10495,                   )
                                          )
                   Petitioner,            )
                                          )
             v.                           )     No. 17 C 3997
                                          )
 DAVID GOMEZ, Warden,                     )
  Stateville Correctional Center,         )     The Honorable
                                          )     John F. Kness,
                   Respondent.            )     Judge Presiding.
______________________________________________________________________________

          Response to Motion for Leave to Open Limited Discovery

      Respondent responds to petitioner Norman Johnson’s Motion for Leave to

Open Limited Discovery and his supporting memorandum, Docs. 50 & 50-1. This

Court should deny the motion because petitioner has not met the requirements of

28 U.S.C.A. § 2254(e)(2) or Rule 6 of the Rules Governing Section 2254 Cases.

                                     Background

      A Cook County jury found petitioner guilty of murder. The trial evidence

showed that petitioner and Jason Coley shot at Douglas Johnson because of an

ongoing dispute between Coley and Johnson; Johnson was injured, and a bystander,

Jerrell Jackson, was killed. See People v. Johnson, 2016 IL App (1st) 142544-U,

¶¶ 3-5.

      Petitioner filed a postconviction petition in state court, alleging that his trial

counsel was constitutionally ineffective for failing to call at trial an eyewitness,
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 2 of 15 PageID #:1547




Andrew Sanford, who also was shot while in a nearby apartment. See id. ¶ 24. The

state courts rejected the claim because petitioner failed to support his petition with

an affidavit from Sanford. Id. ¶¶ 35-42.

      Petitioner filed the present § 2254 petition raising the same claim of

ineffective assistance of trial counsel. See Docs. 1 & 10. In response to this Court’s

order directing him to demonstrate why his claim was not procedurally defaulted,

petitioner argued that this Court should excuse his default because he is actually

innocent of the crime and attached an affidavit from Sanford. See Doc. 9 at 5; Doc.

9-1. Additionally, petitioner attached to his reply to respondent’s response to the

habeas petition an affidavit of Coley recanting his prior statements to police and

trial testimony implicating petitioner. See Doc. 16-1.

      This Court issued an order stating that in “the ordinary case, federal courts

should determine whether a petitioner has met an exception to procedural default

before addressing the merits of his constitutional claim. But that approach is not

mandatory if the claim’s merits are more ‘easily resolvable.’” Doc. 47 at 6 (quoting

Lambrix v. Singletary, 520 U.S. 518, 525 (1997)); see also id. at 6-7 (resolution of

whether actual innocence exception applies unnecessary where merits decision “is

much clearer”). Given the “potentially-preclusive effect” of a determination either

on “the entire actual-innocence issue” or “factual findings,” id. at 6, this Court

provided the parties an opportunity “to elaborate on the investigation by defense

counsel (if any) into Sanford as a potential trial witness, as well as the strategic




                                           2
     Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 3 of 15 PageID #:1548




choices (if any) that underlay the decision not call Sanford at trial” and provide

“contours of how to address” these issues, Id. at 8.

        Petitioner now seeks leave to depose “Ruth A. McBeth, Kelly McCarthy,

Petitioner’s trial counsel, Investigator Thomas, and other witnesses as needed.”

Doc. 50-1 at 6. Petitioner also wishes to subpoena the Cook County Public

Defender’s Office for production of the following documents:

        All documents concerning, relating to, referring to, or applicable to any
        discussion, investigation, strategizing, or otherwise related to the case People
        v. Norman [Johnson], 09 CR 1017701 concerning the decision regarding
        whether to call exculpatory eyewitness Andrew Sanford to testify at
        Petitioner’s criminal trial for the shooting death of Jerrell Jackson in 2011.

Id. at 6. Petitioner states that he has “opened a dialogue with” trial counsel but has

not disclosed what counsel has stated, only that she “cannot reasonably be expected

to recall every detail of the trial.” Id. at 7.

                                        Argument

I.      Petitioner Should Not Be Permitted to Supplement the Record with
        Evidence that He Failed to Present to the State Appellate Court
        Because He Has Not Satisfied Section 2254(e)(2).

        The Supreme Court has made clear that a state prisoner cannot seek relief

based on new evidence, with or without an evidentiary hearing, without meeting

the requirements of 28 U.S.C.A. § 2254(e)(2). Holland v. Jackson, 542 U.S. 649, 653

(2004). Under Section 2254(e)(2), if a habeas petitioner “has failed to develop the

factual basis of a claim in State court proceedings, the [federal District C]ourt shall

not hold an evidentiary hearing on the claim unless” petitioner can show that the

claim relies on (A)(i) “a new rule of constitutional law” or (ii) “a factual predicate



                                              3
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 4 of 15 PageID #:1549




that could not have been previously discovered through the exercise of due

diligence,” and (B) “the facts underlying the claim would be sufficient to establish by

clear and convincing evidence that but for constitutional error, no reasonable

factfinder would have found the applicant guilty of the underlying offense.” 28

U.S.C.A. § 2254(e)(2). In Holland, the Supreme Court held that the petitioner could

not obtain habeas relief on a claim of ineffective assistance of counsel based on a

statement from a witness counsel had not investigated because that statement had

not been before the state court and the petitioner had not demonstrated that he

satisfied Section 2254(e)(2). 542 U.S.at 653; see also Williams v. Taylor, 529 U.S.

420, 437 (2000) (“Federal courts sitting in habeas are not an alternative forum for

trying facts and issues which a prisoner made insufficient effort to pursue in state

proceedings.”).

      As the Seventh Circuit has explained, “[b]ecause § 2254(e)(2) restricts a

petitioner’s attempts to supplement the factual record, [petitioner] must satisfy that

provision’s requirements before he may place new factual information before the

federal court.” Boyko v. Parke, 259 F.3d 781, 790 (7th Cir. 2001). Thus, when a

petitioner seeks to use discovery to supplement the factual record — i.e., for the

same purpose as an evidentiary hearing — he must satisfy Section 2254(e)(2). Id.

(“Regardless of the procedural device through which Mr. Boyko seeks to accomplish

this goal, he is asking that a federal court evaluate the merits of factual matters

never presented to the state courts.”); see also Tabb v. Christianson, 855 F.3d 757,




                                           4
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 5 of 15 PageID #:1550




763-64 (7th Cir. 2017) (citing 28 U.S.C. § 2254(e)(2) in setting forth requirements

for obtaining discovery).

      Here, petitioner has made clear that his goal is to have this Court evaluate

his ineffective assistance of counsel claim (and his actual innocence claim) in light of

the new evidence that he never presented in state court but that he has attached to

his federal habeas filings or will obtain via discovery, either with or without an

evidentiary hearing. See Doc. 46 at 5 (“This Court now has Andrew Sanford’s

Affidavit to consider among other new evidence. Thus, [petitioner] is entitled to an

evidentiary hearing, at the very least.”); Doc. 46 at 9 (petitioner stating that he

“anticipates offering text messages” at an evidentiary hearing from a witness that

he neither presented to state court nor included in his federal habeas petition); see

also Boyko, 259 F.3d at 790 (petitioner’s “ultimate goal in this case is to introduce

the [discovery] into the record and to have a federal court evaluate his ineffective

assistance of counsel claims in light of” it). Thus, petitioner cannot obtain relief

based on information obtained pursuant to discovery (or Sanford’s affidavit) without

satisfying Section 2254(e)(2).

      Petitioner has satisfied neither prong (A) nor (B) of Section 2254(e)(2), while

he needs to do both before obtaining discovery. His claim does not rely on any new

rule of constitutional law. See 28 U.S.C.A. § 2254(e)(2)(A)(i). Nor was Sanford as a

potential witness a factual predicate that could not have been previously discovered

through the exercise of due diligence. See 28 U.S.C.A. § 2254(e)(2)(A)(ii). Not only

was Sanford petitioner’s longtime family friend, see Doc. 9-1 at 1-2, petitioner has



                                           5
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 6 of 15 PageID #:1551




alleged that he spoke with trial counsel regarding whether to call Sanford as a

witness before trial, see Doc. 36 at 52, and raised the claim in his postconviction

petition, see also Doc. 36 at 37. The factual predicate was well known, petitioner

simply failed to diligently develop the record. See also 725 ILCS 5/122-2 (“The

petition shall have attached thereto affidavits, records, or other evidence supporting

its allegations or shall state why the same are not attached.”).

      Petitioner did attach a “proposed affidavit” from Sanford to his motion to

reconsider the dismissal of his postconviction petition, see Doc. 36 at 82, but this

was insufficient. First, the state appellate court explained that petitioner neither

attached the “proposed affidavit” to his postconviction petition nor asserted in that

petition that he could not obtain an affidavit from Sanford because they were both

incarcerated, thereby forfeiting this argument. People v. Johnson, 2016 IL App (1st)

142544-U, ¶ 39; see also 725 ILCS 5/122-3 (“Any claim of substantial denial of

constitutional rights not raised in the original or an amended [postconviction]

petition is waived.”). And the state appellate court further explained that Illinois

postconviction petitions are available only to persons imprisoned in the

penitentiary, so the simple fact of incarceration was insufficient to satisfy the

requirements of 725 ILCS 5/122-2. People v. Johnson, 2016 IL App (1st) 142544-U,

¶ 39 (citing 725 ILCS 5/122-1(a)). Thus, petitioner has failed to satisfy prong (A).

      He also has not satisfied prong (B), because he has not established that the

“the facts underlying the claim would be sufficient to establish by clear and

convincing evidence that but for constitutional error, no reasonable factfinder would



                                           6
      Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 7 of 15 PageID #:1552




have found the applicant guilty of the underlying offense.” 28 U.S.C.A. § 2254(e)(2).

Petitioner cannot meet this demanding standard because the trial evidence was

strong, and Sanford’s proposed testimony is not. The trial evidence included

corroborating eyewitness testimony from a bystander (Margaret Faulkner), a victim

(Douglas Johnson), and a codefendant (Jason Coley), all of which was consistent

with the physical evidence. Meanwhile, even if Sanford had testified at trial as

suggested by his affidavit, that would merely be a longtime family friend conceding

that he could not see the shooters’ faces but that none appeared to be petitioner’s

height. See Doc. 9-1 at 1-2; See Doc. 40 at 4-8 (respondent’s surresponse discussing

strength of trial evidence). Thus, petitioner has satisfied neither prong of Section

2254(e)(2), and his request for discovery ─ made for the purpose of presenting new

evidence that he failed to present to the state court so this Court may evaluate his

claim ─ should be denied.

II.      Permitting Petitioner to Exhaust His Actual Innocence Claim and
         Develop the Record in State Court Is More Consistent with Section
         2254 than Allowing him to Pursue Discovery in This Federal
         Collateral Proceeding.

         As “a general rule, federal habeas petitions must be decided on state court

records.” Tabb, 855 F.3d at 763 (citing Cullen v. Pinholster, 563 U.S. 170, at 182

(2011)). AEDPA requires that prisoners must “ordinarily exhaust state remedies

before filing for federal habeas relief. It would be contrary to that purpose to allow

a petitioner to overcome an adverse state-court decision with new evidence

introduced in a federal habeas court and reviewed by that court in the first instance

effectively de novo.” Pinholster, 563 U.S. at 182.

                                            7
   Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 8 of 15 PageID #:1553




      This Court should stay these proceedings and permit petitioner to seek leave

to file a successive postconviction petition in state court. Petitioner has neither

exhausted his actual innocence claim in state court nor presented the Sanford

affidavit or his other evidence of actual innocence to the state courts. See Doc 47 at

6 (where this Court noted that actual innocence “evidence was not presented to the

Illinois courts”). Petitioner should not be permitted to engage in discovery in

federal court before he does so.

      Staying these proceedings would not only prevent any potentially preclusive

effects of findings by this Court, it would allow petitioner to remedy the lack of a

relevant record, for which he bears responsibility. As discussed above, petitioner

alleges that his counsel was ineffective for failing to call Sanford as a witness, but

he failed to attach an affidavit from Sanford to his state postconviction petition, and

it was on that basis that the state courts denied his claims. See supra p. 1-2;

Johnson, 2016 IL App (1st) 142544-U at ¶¶ 35-42.

      And petitioner could still return to state court to develop such a record.

While Illinois law generally allows the filing of only one postconviction petition, that

bar is relaxed if petitioner can set forth (1) cause for his failure to properly support

his claim in his initial petition and prejudice from that failure or (2) a colorable

claim of actual innocence. See 725 ILCS 5/122-1(f); People v. Robinson, 2020 IL

123849, ¶ 44. This Court should require petitioner to attempt to use his now

obtained affidavits in state court first, where he is supposed to exhaust his claims,

before authorizing discovery in federal court. That is particularly true where



                                            8
   Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 9 of 15 PageID #:1554




granting petitioner’s discovery requests would demonstrate that the merits of his

claim are not “easily resolvable” or “much clearer” than resolving his actual

innocence claim.

III.   Discovery Is Inappropriate Under Rule 6(a) of the Rules Governing
       Section 2254 Cases.

       Separate from Section 2254(e)(2), to obtain discovery, petitioner “must

(1) make a colorable claim showing that the underlying facts, if proven, constitute a

constitutional violation; and (2) show ‘good cause’ for the discovery.” Tabb, 855 F.3d

at 763-64; see also Rule 6(a), Rules Governing Section 2254 Cases. Petitioner may

show good cause where “specific allegations . . . show reason to believe that the

petitioner may, if the facts are fully developed, be able to demonstrate that he is . . .

entitled to relief.” Bracy v. Gramley, 520 U.S. 899, 908-09 (1997). Good cause

“cannot exist where the facts alleged do not provide a basis for relief.” Hubanks v.

Frank, 392 F.3d 926, 933 (7th Cir. 2004). The factual allegations “must not be

speculative or conclusory because discovery is not intended to be a fishing

expedition.” Higgason v. Lemmon, 6 F. App’x 433, 436 (7th Cir. 2001); see also

Jones v. United States, 231 F. App’x 485, 488 (7th Cir. 2007) (“speculation does not

constitute good cause”).

       For two reasons, the requested discovery is inappropriate under Rule 6(a).

First, because his claim is procedurally defaulted, he could only obtain relief if he

could establish actual innocence, which he cannot do. Second, petitioner’s

allegations regarding his ineffective assistance claim are speculative and would not

entitle him to relief.

                                            9
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 10 of 15 PageID #:1555




      A.     Petitioner cannot demonstrate actual innocence, precluding
             review of his defaulted claim.

      Discovery is only appropriate in this case if petitioner can demonstrate that

he will be entitled to relief if the facts are fully developed. Bracy, 520 U.S. at 908-

09. But this Court has already stated, and petitioner has acknowledged, that his

ineffective assistance claim is defaulted, and merits review can occur only if he can

demonstrate actual innocence. Docket 47 at 3-4. This he cannot do.

      To establish actual innocence, petitioner must present new evidence and

show that “it is more likely than not that no reasonable juror would have convicted

him in the light of” it. Schlup v. Delo, 513 U.S. 298, 327 (1995). It “bears repeating

that the Schlup standard is demanding and permits review only in the

‘extraordinary’ case.” House v. Bell, 547 U.S. 518, 538 (2006).

      Petitioner cannot meet this demanding standard because, as discussed above,

the trial evidence was strong, and his new evidence is not. See supra p. 6-7; see also

Doc. 40 at 4-8 (respondent’s surresponse demonstrating that petitioner has not

sufficiently demonstrated actual innocence to excuse his default). Petitioner could

not meet the Schlup standard even if his witnesses evenly matched the

prosecution’s, which they do not. See Blackmon v. Williams, 823 F.3d 1088, 1102

(7th Cir. 2016) (even if petitioner could establish “balance between inculpatory and

exculpatory witnesses, [it was] not enough to meet the demanding Schlup standard

for actual innocence”); Smith v. McKee, 598 F.3d 374, 388 (7th Cir. 2010) (two

exculpatory eyewitnesses insufficient to demonstrate actual innocence when

countering State’s two inculpatory eyewitnesses). Because petitioner will not be

                                           10
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 11 of 15 PageID #:1556




entitled to relief even if the facts are fully developed, this Court should deny his

discovery requests. See Thompson v. Larson, No. 18-4387, 2021 WL 76829, at *13

(N.D. Ill. Jan. 8, 2021) (“Petitioner has not shown good cause for discovery. The

claims are time barred, so discovery in support of untimely claims would not move

the ball forward.”).

       B.    Petitioner’s allegations regarding his ineffective assistance
             claim are speculative and would not entitle him to relief.

       To prevail on an ineffective assistance claim, petitioner must show both that

counsel’s performance was deficient and that counsel’s alleged deficiency prejudiced

him. To establish deficient performance, petitioner must demonstrate that

“counsel’s representation fell below an objective standard of reasonableness.”

Strickland v. Washington, 466 U.S. 668, 688 (1984). A court “must apply a ‘strong

presumption’ that counsel’s representation was within the ‘wide range’ of

reasonable professional assistance.” Harrington v. Richter, 562 U.S. 86, 104 (2011)

(quoting Strickland, 466 U.S. at 689). To establish prejudice, petitioner must

demonstrate “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland, 466 U.S. at

694.

       Petitioner’s factual allegations with respect to deficient performance are

entirely speculative and do not rebut the presumption that counsel’s conduct might

be considered sound trial strategy. This is insufficient under Bracy. There, the

claim was actual judicial bias based on established proof that the petitioner’s trial

judge had accepted bribes in criminal cases. 520 U.S. at 901, 907. While

                                           11
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 12 of 15 PageID #:1557




“[o]rdinarily, we presume that public officials have properly discharged their official

duties,” that “presumption [was] soundly rebutted” in Bracy because the judge had

been convicted of bribery. Id. at 909 (internal quotation marks omitted). The

Supreme Court stated that had the presumption not been soundly rebutted, it

would have upheld the lower court’s denial of discovery. See id. (“Were it possible to

indulge this presumption here, we might well agree with the Court of Appeals that

petitioner’s submission and his compensatory-bias theory are too speculative to

warrant discovery.”).

      Here, the “court must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance” and that the

“challenged action might be considered sound trial strategy.” Strickland, 466 U.S.

at 689; see also Harrington, 562 U.S. at 104. And petitioner has not rebutted this

presumption, much less soundly so.

      Petitioner has alleged that trial counsel told him that “she gave [calling

Sanford as a witness] some thought and decided that she wanted the State to do it.”

Doc. 36 at 52. The evidence at trial then indicated that Sanford was at or near his

window while the shooting occurred, and counsel emphasized in closing argument

that the prosecution nevertheless did not call him as a witness. Doc. 36 at 363-64,

651-52, 706-07. This suggests that counsel believed it was more valuable to have

the prosecution call Sanford, and if it did not do so then to sow doubt with the jury

about why not. This is consistent with the fact that that Sanford was a biased

witness (longtime family friend of petitioner) who at best would testify that he could



                                          12
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 13 of 15 PageID #:1558




not see the shooters’ faces but that none appeared to be petitioner’s height. See Doc.

9-1 at 1-2. Instead of rebutting this natural reading, petitioner provides mere

speculation. See Doc. 50-1 at 7-8 (“The reason Ms. McBeth may have mentioned the

State’s failure to call Mr. Sanford at closing arguments may have merely been an

attempt to rectify her mistake of not calling Mr. Sanford and adjusting on the fly,

rather than a calculated trial strategy.”) (emphasis added). That is insufficient.

      Moreover, petitioner’s vague description of his communication with his trial

counsel does not demonstrate that if the facts are fully developed, he will be entitled

to relief. Petitioner states that he has “opened a dialogue with” counsel but that she

“cannot reasonably be expected to recall every detail of the trial.” Doc. 50-1 at 7.

Petitioner has established neither that counsel is unwilling to convey her memories

regarding Sanford nor that she has indicated discovery will provide anything to

further petitioner’s claim. Nor does petitioner demonstrate that his request to

depose his other trial counsel, their investigator, and “other witnesses” is anything

more than a fishing expedition.

      Even if this speculation were sufficient regarding the deficient performance

prong, petitioner could not establish prejudice. As discussed above, the trial

evidence included corroborating eyewitness testimony from a bystander, a victim,

and a codefendant, all of which was consistent with the physical evidence. See

supra p. 7. There is no reasonable probability that Sanford’s biased, inconclusive

evidence would have made a difference to the jury. Petitioner has not demonstrated




                                          13
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 14 of 15 PageID #:1559




good cause for opening discovery, even if he had met the requirements for Section

2254(e)(2), which he has not.

                                   Conclusion

      This Court should deny petitioner’s motion for leave to open discovery.



August 25, 2021                              Respectfully submitted,

                                             KWAME RAOUL
                                             Attorney General of Illinois

                                      By:    s/ Eldad Z. Malamuth
                                             ELDAD Z. MALAMUTH, Bar # 6275421
                                             Assistant Attorney General
                                             100 West Randolph Street, 12th Floor
                                             Chicago, Illinois 60601-3218
                                             CELL: (773) 590-7973
                                             PHONE: (312) 814-2235
                                             FAX: (312) 814-2253
                                             EMAIL: eldad.malamuth@ilag.gov




                                        14
  Case: 1:17-cv-03997 Document #: 54 Filed: 08/25/21 Page 15 of 15 PageID #:1560




                          CERTIFICATE OF SERVICE

      I certify that on August 25, 2021, I electronically filed respondent’s

Response to Motion for Leave to Open Limited Discovery with the Clerk of

the United States District Court for the Northern District of Illinois, Eastern

Division, using the CM/ECF system, which will automatically serve notice on

counsel for petitioner, a registered CM/ECF user.



                                       s/Eldad Z. Malamuth
                                       ELDAD Z. MALAMUTH, Bar No. 6275421
                                       Assistant Attorney General
                                       100 West Randolph Street, 12th Floor
                                       Chicago, Illinois 60601-3218
                                       CELL: (773) 590-7973
                                       PHONE: (312) 814-2235
                                       FAX: (312) 814-2253
                                       EMAIL: eldad.malamuth@ilag.gov
